Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 1 of 7 PageID: 338




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 _______________________________________

  TILE, INC,

                       Plaintiff,
                                                      Civil Action No. 3:20-cv-05653-FLW-DEA
  v.
                                                                        ORDER
  BLAZING PRICES, et al.,

                      Defendants.


       THIS MATTER having been opened to the Court by Plaintiff Tile, Inc., through counsel

Michael Robert Murphy, Esq., on a Motion to Enter Default Judgment against Defendant Direct

Distributor pursuant to Fed. R. Civ. P. 55(a), see ECF Nos. 89-90; it appearing that Defendant

Direct Distributor has not opposed the motion, noticed counsel, or appeared; it appearing that the

Clerk of the Court entered a default against Direct Distributor on March 10, 2020, see ECF No.

51; the Court having considered Plaintiff’s submissions in connection with the motion pursuant to

Fed. R. Civ. P. 78; the Court GRANTS Plaintiff’s default judgment motion and makes the

following findings:

       (1)   Plaintiff designs wireless, Bluetooth tracking devices for which it has a patent. See

             Def. Br., at 1. Plaintiff sells its devices under a federally registered trademark. Id. On

             October 8, 2019, Plaintiff filed a Complaint against six Defendants, including Direct

             Distributor, alleging trademark infringement under the Lanham Act. See 15 U.S.C.

             §§ 1114, 1125(a). Plaintiff contends that Defendants sold its devices on Amazon

             without authorization, represented them as “new” even though they were open-

             packaged, used, and liquidated, and advertised a warranty which did not exist on

             resale. See Def. Br., at 3; Compl., ¶¶ 33-35.

                                                  1
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 2 of 7 PageID: 339




     (2)   On December 18, 2019, Plaintiff filed its First Amended Complaint. Defendants were

           required to respond by January 9, 2020. All did, except Direct Distributor. As a result,

           the Clerk of the Court entered a default against Direct Distributor on March 10, 2020.

           See ECF No. 51. Plaintiff served Direct Distributor with the original Complaint and

           Summons on October 18, 2019, see ECF No. 8, the First Amended Complaint on

           December 19, 2019, see ECF No. 47, and the Second Amended Complaint sometime

           after May 20, 2020. See Def. Br., at 5. Because Direct Distributor still has not

           appeared in this case, Plaintiff moves for default judgment and “a permanent

           injunction to prevent [Direct Distributor] . . . from infringing [Plaintiff’s] trademarks

           in the future.” See Def. Br., at 5-6.

     (3)   Under Fed. R. Civ. P. 55, obtaining a default judgment is a two-step process. The

           clerk must first enter a certificate of default upon a showing that a party has “fail[ed]

           to plead or otherwise defend” an action. Fed. R. Civ. P. 55(a). Then a court must

           determine whether the allegations, accepted as true, plausibly state a cause of action

           under the relevant substantive law. Fed. R. Civ. P. 55(b)(2); Comdyne I Inc. v.

           Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). Here, the Clerk of the Court entered a

           default against Direct Distributor on March 10, 2020, see ECF No. 51, so the Court

           need only determine whether Plaintiff has stated a cause of action for trademark

           infringement under the Lanham Act.

     (4)   The Lanham Act provides a registration system and “federal statutory protection” for

           trademarks. See United States Patent & Trademark Office v. Booking.com B.V., 140

           S. Ct. 2298, 2302 (2020); Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189,

           198 (1985). To plausibly allege a cause of action for trademark infringement under



                                                   2
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 3 of 7 PageID: 340




           the Lanham Act, a plaintiff must show that: “(1) it has a valid and legally protectable

           mark; (2) it owns the mark; and (3) the defendant’s use of the mark to identify goods

           or services causes a likelihood of confusion.” A & H Sportswear, Inc., v. Victoria’s

           Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000) (citations omitted).

     (5)   Plaintiff owns the mark at issue here. See Reg. No. 5,561,759; Reg. No. 5,561,760;

           Compl. ¶¶ 24-26. Ownership, in turn, creates a presumption that the mark is valid

           and legally protectible. See Booking.com, 140 S. Ct. at 2302 (“The owner of a mark

           on the principal register enjoys valuable benefits, including a presumption that the

           mark is valid.”). Plaintiff satisfies the first two elements of trademark infringement

           to that extent. See Coach, Inc. v. Quisqueya Agency Inc., No. 13-3261, 2014 WL

           3345434, at *1 (D.N.J. July 8, 2014) (“The first two elements are satisfied by

           registration and ownership of the relevant trademarks.”); E.A. Sween Co. v. Deli

           Express of Tenafly, LLC., 19 F. Supp. 3d 560, 568 (D.N.J. 2014) (“A certificate of

           registration . . . constitutes prima facie evidence of the validity and ownership of a

           disputed mark and is therefore sufficient to establish the first and second elements of

           trademark infringement.”) (citations and internal quotations omitted).

     (6)   To determine whether a defendant’s use of a mark is likely to cause confusion under

           the third element, courts consider ten non-exhaustive factors, see Interpace Corp. v.

           Lapp, Inc., 721 F.2d 460, 463 (3d Cir. 1983), although they are merely “tools to guide

           a qualitative decision . . . not to be mechanically applied.” A & H Sportswear, 237

           F.3d at 210. The factors are: “(1) the degree of similarity between the owner’s mark

           and the alleged infringing mark; (2) the strength of the owner’s mark; (3) the price of

           the goods and other factors indicative of the care and attention expected of consumers



                                               3
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 4 of 7 PageID: 341




           when making a purchase; (4) the length of time the defendant has used the mark

           without evidence of actual confusion arising; (5) the intent of the defendant in

           adopting the mark; (6) the evidence of actual confusion; (7) whether the goods,

           though not competing, are marketed through the same channels of trade and

           advertised through the same media; (8) the extent to which the targets of the parties’

           sales efforts are the same; (9) the relationship of the goods in the minds of consumers

           because of the similarity of function; (10) other facts suggesting that the consuming

           public might expect the prior owner to manufacture a product in the defendant’s

           market, or that he is likely to expand into that market.” Lapp, 721 F.2d at 463.

     (7)   Plaintiff alleges that Direct Distributor sells actual Tile devices—but open-packaged,

           used, and not under warranty—to unwitting customers expecting to buy new devices

           from an authorized reseller. These devices bear Plaintiff’s registered mark. That

           alone is sufficient to establish a likelihood of confusion under the Lanham Act. See,

           e.g., Iberia Foods Corp. v. Romeo, 150 F. 3d 298, 303 (3d Cir. 1998) (“When the

           products sold by the alleged infringer and the trademark owner contain identical

           marks but are materially different, consumers are likely to be confused about the

           quality and nature of the trademarked goods.”); Opticians Ass’n of Am. v.

           Independent Opticians of Am., 920 F.2d 187, 195 (3d Cir. 1990) (finding “likelihood

           of confusion . . . inevitable, when . . . the identical mark is used concurrently”); U.S.

           Jaycees v. Phila. Jaycees, 639 F.2d 134, 142 (3d Cir. 1981) (finding “a great

           likelihood of confusion [exists] when an infringer uses the exact trademark”); Tile,

           Inc. v. Computron Sys. Int’l, No. 20-2297, 2020 WL 4452058, at *2 (E.D.N.Y. Aug.

           3, 2020) (“It is self-evident that a consumer buying a Tile-branded product from



                                               4
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 5 of 7 PageID: 342




              defendant thinks he is getting an authorized Tile product when he is not, and he is

              thereby confused. The misrepresentation of the warranty and the origin of the product

              is the very raison d’etre for defendant’s tortious conduct. Plaintiff's motion proves

              every element of federal trademark infringement.”); Dan-Foam A/S v. Brand Named

              Beds, LLC, 500 F. Supp. 2d 296, 312 (S.D.N.Y. 2007) (noting the limited relevance

              of balancing factors where “the trademark at issue is always plaintiff’s actual mark”

              and is placed on a product that is “almost the same,” as here). Accordingly, Plaintiff

              has plausibly stated a cause of action for trademark infringement under the Lanham

              Act, and default judgment is warranted.1

       (8)    Finally, Plaintiff seeks a permanent injunction. The Lanham Act empowers courts

              “to grant injunctions, according to the principles of equity and upon such terms as

              the court may deem reasonable, to prevent the violation of any right [of a trademark

              holder].” 15 U.S.C. § 1116(a). To obtain permanent injunctive relief, “[a] plaintiff

              must demonstrate (1) that it has suffered an irreparable injury; (2) that remedies

              available at law, such as monetary damages, are inadequate to compensate for that

              injury; (3) that, considering the balance of hardships between the plaintiff and

              defendant, a remedy in equity is warranted; and (4) that the public interest would not

              be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547

              U.S. 388, 391 (2006).

       (9)    The Court finds ample grounds for a permanent injunction here. First, Plaintiff

              plausibly alleges irreparable injury from “loss of control of reputation, loss of trade,



1       The Court reaches the same result with respect to Plaintiff’s unfair competition claim. See A & H
Sportswear, 237 F.3d at 210 (“We measure federal trademark infringement, 15 U.S.C. § 1114, and federal
unfair competition, 15 U.S.C. § 1125(a)(1)(A), by identical standards.”).
                                                   5
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 6 of 7 PageID: 343




          and loss of good will” associated with Direct Distributor’s sale of liquidated, out-of-

          warranty Tile devices, which has almost certainly already confused consumers. Buzz

          Bee Toys, Inc. v. Swimways Corp., 20 F. Supp. 3d 483, 510 (D.N.J. 2014) (quoting

          Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 726 (3d Cir. 2004)). Second,

          reputational injury and loss of control are “neither calculable nor precisely

          compensable.” U.S. Polo Ass’n, Inc. v. PRL USA Holdings, Inc., 800 F. Supp. 2d 515,

          540 (S.D.N.Y. 2011); Microsoft Corp. v. Gonzales, No. 06-4331, 2007 WL 2066363,

          at *7 (D.N.J. July 13, 2007) (finding monetary relief insufficient); see also El Greco

          Leather Prods. Co., Inc. v. Shoe World, 806 F.2d 392, 395 (2d Cir. 1986) (“One of

          the most valuable and important protections afforded by the Lanham Act is the right

          to control the quality of the goods manufactured and sold under the holder’s

          trademark.”). Third, a permanent injunction will not impose a hardship on a

          defendant such as Direct Distributor, who must simply “comply with the . . . Lanham

          Act.” Louis Vuitton Malletier, S.A. v. Mosseri, No. 07-2620, 2009 WL 3633882, at

          *5 (D.N.J. Oct. 28, 2009) (quoting Microsoft Corp. v. McGee, 490 F. Supp. 2d 874,

          8820-83 (S.D. Ohio 2007)); Luxottica Grp. S.p.A. v. Accessory Consultants LLC, No.

          19-11732, 2020 WL 1910378, at *7 (D.N.J. Apr. 20, 2020) (“Defendant is not being

          deprived of anything to which it is entitled.”). Finally, the public interest is

          necessarily served by injunctive relief, since the purpose of the Lanham Act is to

          protect the public from deception or confusion, and to preserve the integrity of

          government-granted property rights such as trademarks. See Liquid Glass

          Enterprises, Inc. v. Dr. Ing. h.c.F. Porsche AG, 8 F. Supp. 2d 398, 403, 407 (D.N.J.

          1998) (quoting Opticians Ass’n of Am., 920 F.2d at 197); Luxottica Grp., S.p.A. v.



                                              6
Case 3:20-cv-05653-FLW-DEA Document 91 Filed 03/29/21 Page 7 of 7 PageID: 344




             Shore Enuff, No. 16-5847, 2019 WL 4027547, at *10 (D.N.J. Aug. 27, 2019).

             Accordingly, the Court grants Plaintiff’s request for a permanent injunction enjoining

             Direct Distributor from selling, advertising, or taking any steps to sell or advertise

             any Tile devices bearing the Tile mark.

       IT IS on this 29th day of March 2021,

       ORDERED that Plaintiff’s Motion to Enter Default Judgment against Direct Distributor

is GRANTED, Direct Distributor is enjoined from infringing Plaintiff’s trademark in the manner

described herein, and this matter is TERMINATED.2

                                                                     /s/ Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




2      Defendants Tech Suppliers LLC d/b/a Hampshire, Alltell Limited LLC d/b/a iHeaven, and BJ
Trading LLC d/b/a #1 Greatest Deals were dismissed by stipulation, see ECF No. 87, Defendant
Everythingdeals was dismissed voluntarily, see ECF No. 88, and Defendant Blazing Prices was dismissed
on January 17, 2020. As such, no defendant remains.
                                                 7
